NOT FOR PUBLICATION                     FILED
                     UNITED STATES COURT OF APPEALS                    MAR 17 2022
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

HARDEEP SINGH,                                  No.   21-70289

                 Petitioner,                    Agency No. A200-993-518

    v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                 Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted December 7, 2021**
                             San Francisco, California

Before: LUCERO,*** IKUTA, and VANDYKE, Circuit Judges.

            Memorandum joined by Judge IKUTA and Judge VANDYKE;
                          Dissent by Judge LUCERO

         Hardeep Singh (Singh) petitions for review of the Board of Immigration



*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
   The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
***
   The Honorable Carlos F. Lucero, United States Circuit Judge for the U.S. Court
of Appeals for the Tenth Circuit, sitting by designation.
Appeals’ (BIA) January 28, 2021, affirmance of the Immigration Judge’s (IJ)

decision denying his claims for asylum, withholding of removal, and request for

protection under the Convention Against Torture (CAT). We have jurisdiction under

8 U.S.C. § 1252, and we deny the petition for review.1

         “Where, as here, the BIA agrees with the IJ’s reasoning, we review both

decisions.” Garcia-Martinez v. Sessions, 886 F.3d 1291, 1293 (9th Cir. 2018); Lai

v. Holder, 773 F.3d 966, 970 (9th Cir. 2014) (“In so doing, we review … the reasons

explicitly identified by the BIA, and then examine the reasoning articulated in the

IJ’s oral decision in support of those reasons.”) (citation omitted). “Thus, we refer

to the Board and IJ collectively as ‘the agency.’” Medina-Lara v. Holder, 771 F.3d

1106, 1111 (9th Cir. 2014). Under substantial evidence review, we treat the agency’s

factual findings as “conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); Rayamajhi v.

Whitaker, 912 F.3d 1241, 1243 (9th Cir. 2019). Accordingly, in order to reverse the

agency’s finding, “we must find that the evidence not only supports that conclusion,

but compels it.” INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992).

         Here, the agency concluded that Singh (a Sikh and Mann Party supporter)

demonstrated past persecution by police officers in Punjab, creating a presumption

of future persecution in support of his asylum application, which the government


1
    The parties are familiar with the facts, so we repeat them here only as necessary.

                                            2
bore the burden to rebut. Popova v. INS, 273 F.3d 1251, 1259 (9th Cir. 2001) (citing

8 C.F.R. § 1208.13(b)(1)(i); Singh v. Ilchert, 69 F.3d 375, 378 (9th Cir. 1995)). The

agency reasonably determined that the government sufficiently rebutted the

presumption of future persecution with evidence that Singh could safely and

reasonably relocate outside of Punjab (including a 2018 report from the Library of

Congress titled “India: Feasibility of Relocation of Sikhs and Members of the

Shiromani Akali Dal (Mann) Party,” which concludes that relocation is feasible as

long as the individual is not a high-profile militant of interest to the central

authorities, together with Singh’s own testimony that he is not a high-profile member

of the Mann Party and has never been linked to any terrorism or extremism in India).

Contrary to Singh’s assertion on appeal, the agency conducted an individualized

assessment and, after weighing the evidence, determined that relocation was safe

(given the localized nature of Singh’s previous harms) and reasonable (given his

financial, educational, and physical means).     Although Singh testified that he

continues to be a Mann party member and donates to the party, given that Singh

expressed fear only of the police targeting him, and did not claim any potential harm

by Congress Party members or other local authorities, cf. Singh v. Whitaker, 914

F.3d 654, 661 (9th Cir. 2019), the record does not compel a conclusion different than

the agency’s because substantial evidence supports the finding that Singh could

safely and reasonably relocate within India—rendering him ineligible for asylum.


                                         3
See INS v. Ventura, 537 U.S. 12, 18 (2002) (noting that asylum is unavailable if an

applicant can safely relocate to another part of his home country) (citing 8 C.F.R.

§ 208.13(b)(1)(i)).

      Because substantial evidence supports the agency’s determination that

internal relocation is possible and reasonable, the BIA did not err in affirming the

IJ’s dismissal of Singh’s application for withholding of removal based on the

agency’s relocation conclusion.2 See 8 C.F.R. § 1208.16(b)(2) (relocation is relevant

to assessing eligibility for withholding of removal and the likelihood of future

persecution); Sowe v. Mukasey, 538 F.3d 1281, 1288 (9th Cir. 2008) (“When the

government rebuts an applicant’s well-founded fear of future persecution, it defeats

the applicant’s asylum claim, and his or her claim for withholding of removal.”)

(citing Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 999, 1001 n.5 (9th Cir. 2003)

(“Because we hold that [petitioner] and his family do not have a well-founded fear

of persecution, it necessarily follows that they do not qualify for withholding of

removal.”)).

      Similarly, the agency did not err in concluding that the same possibility of

relocation made Singh ineligible for protection under CAT—which requires that he



2
  Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir. 2000) (“A failure to satisfy the
lower standard of proof required to establish eligibility for asylum therefore
necessarily results in a failure to demonstrate eligibility for withholding of
deportation.”) (internal citation omitted).

                                         4
demonstrate a more likely than not risk of torture if returned to India and, unlike

asylum, involves no burden shifting to the government. See Singh v. Ashcroft, 351

F.3d 435, 443 (9th Cir. 2003) (citing 8 C.F.R. § 208.16(c)(3) (relocation is relevant

to assessing eligibility for CAT relief and the likelihood of future torture)); Tamang

v. Holder, 598 F.3d 1083, 1095 (9th Cir. 2010) (noting that “evidence of relevant

country conditions is extremely important, as is the ability of [petitioner] to safely

relocate to another part of his country of origin” for purposes of determining whether

it is more likely than not that petitioner will be tortured if returned to his country of

origin); Maldonado v. Lynch, 786 F.3d 1155, 1163 (9th Cir. 2015) (en banc) (“The

regulations governing CAT deferral, unlike the asylum regulation, do not call for

any burden shifting.”).      Because substantial evidence supports the agency’s

conclusion that Singh could safely and reasonably relocate to avoid future

persecution (defeating his asylum and withholding claims), substantial evidence also

supports its conclusion that Singh could safely relocate to avoid future torture—

defeating his application for CAT relief. See Aguilar Fermin v. Barr, 958 F.3d 887,

893 (9th Cir. 2020) (upholding the agency’s denial of CAT relief where the record

supported the conclusion that the petitioner could safely internally relocate within

Mexico).

      Accordingly, the petition for review is DENIED.




                                           5
                                                                           FILED
Hardeep Singh v. Merrick Garland, 21-70289                                 MAR 17 2022
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
LUCERO, Senior Circuit Judge, dissenting:

       Having established, as found by the immigration judge in this case, that he

was jailed and beaten for espousing political and religious views disfavored by

local authorities, the burden shifts from Hardeep Singh to the government to prove

by a preponderance of the evidence that he could safely relocate away from his

home region of Punjab to another part of India. See 8 C.F.R. § 1208.13(b)(3)(ii).

Thus, the only question on appeal is whether substantial evidence supports the

agency’s conclusion that the government has met its burden. See Rayamajhi v.

Whitaker, 912 F.3d 1241, 1243 (9th Cir. 2019). Unlike my colleagues, on review

of the record before us, I do not find such substantial evidence supporting the

agency’s conclusion. Therefore, I must respectfully dissent.

      My colleagues’ deference to the agency conclusion that Singh can safely

relocate rests in large part on the substantial evidence standard of review. (Op. at

2-4.) Although I agree that this standard is highly deferential, I cannot agree that

the agency conclusion in this case is supported by a reasonable interpretation of the

record. See INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992) (substantial evidence

standard requires affirming only agency conclusions that are “supported by

reasonable, substantial, and probative evidence on the record considered as a

whole” (quotation omitted)). To the contrary, the evidence before us does not take

                                          1
into account all of Singh’s individual circumstances. My reading of the record

compels a finding that the government has not met its burden to show the

feasibility of safe relocation. See id. at 481 n.1; Ali v. Holder, 637 F.3d 1025,

1028-29 (9th Cir. 2011).

       The agency theory of safe relocation was predicated on two pieces of

evidence: (1) a 2018 Library of Congress report (“the report”); and (2) Singh’s

brief tenure in India following his arrest. As outlined below, neither piece of

evidence demonstrates that Singh can safely relocate. The government has

therefore failed to meet its burden to show that safe relocation is more likely than

not.

                                           I

       I begin first with the report. As a threshold matter, Library of Congress

reports are insufficient on their own to rebut a presumption of future persecution

without a specific, individualized application to a particular petitioner. Kamalyan

v. Holder, 620 F.3d 1054, 1057 (9th Cir. 2010). Substantively, the report neither

establishes the feasibility of safe internal relocation nor addresses Singh’s specific

situation. The immigration judge read the report as demonstrating the feasibility of

internal relocation for Sikhs and supporters of Singh’s political party so long as

they are not militants and do not have extensive criminal records. However, the

report is equivocal at best on this point. For example, it emphasizes that most of

                                           2
its underlying sources “do not specifically address the situation of how members of

[Singh’s political party] who relocate in fear of persecution are treated.” The

report goes on to cite two studies from immigration authorities in the United

Kingdom concluding in part that “[for Sikhs] fearing ill-treatment/persecution by

the state authorities relocation to a different area of the country to escape this threat

is not feasible.” Indeed, while the report suggests that non-militants and

individuals without extensive criminal histories are rarely targeted by Punjab

police throughout India, it also cautions that “Punjab police at times wrongly place

individuals involved in ordinary political activities on chronic offender lists” that

subject targets to detention and persecution throughout India. Because the agency

failed to address these caveats in light of Singh’s specific circumstances, I do not

agree that the report provides substantial evidence supporting the possibility of safe

relocation.

      Moreover, the report does not neatly capture Singh’s particular situation.

For one, Singh was arrested after giving a speech that was highly critical of local

police and supportive of his political party. The report says nothing about the

prospect of safe relocation for vocal critics of local police. Notably, Singh testified

that Punjab police have inquired with his family about his whereabouts as recently

as 2018, nearly ten years after his original arrest, indicating that he may be a

priority target. In addition, the report is largely silent regarding Singh’s evidence

                                           3
that local police often share data with other provincial authorities and the central

Indian government. The agency dismissed these concerns because the report

suggests that Punjab police would require a court order to track and detain Singh in

a different state. But the agency did not assess the likelihood that Punjab police

could seek or obtain such an order. Rather, it relied on the report’s principal

finding that supporters of Singh’s party are rarely targeted throughout India unless

they are militants or have a criminal history. But the report’s evidence for that

proposition pre-dates Singh’s evidence about data sharing between local police

departments. The report is silent with respect to tenant registration and other

specific methods of data sharing that Singh alleges. Even if the report did address

these concerns, the agency ignores evidence that Punjab police have been known to

erroneously label individuals as high-value targets. For these reasons, the report

does not support the agency’s individualized assessment of Singh’s circumstances.

Id.

                                          II

      Second, the agency relied on Singh’s brief tenure in two other Indian states

to conclude that he can safely relocate. Shortly after his arrest and beating in

Punjab, Singh fled the state and spent approximately fifteen to twenty days hiding

in the neighboring state of Haryana. He then left the country, spending

approximately ten to fifteen hours in the state of Delhi to travel through a major

                                          4
airport. I fail to see how such short periods of time, much of which Singh testified

he spent in hiding, can support an inference of safe, permanent relocation.

                                         III

      Because neither piece of evidence cited by the agency supports the

conclusion that Singh could safely relocate within India, I am compelled to find

that the government has not met its burden to establish that safe relocation is more

likely than not. I would grant Singh’s petition and remand to the agency.




                                          5